ACCEPTED
                                                                              01-15-00299-cv
                                                                  FIRST COURT OF APPEALS
                                                                          HOUSTON, TEXAS
                                                                      12/16/2015 11:41:23 PM
                                                                       CHRISTOPHER PRINE
                                                                                      CLERK

                  CAUSE NO. 01-15-00299-CV

             IN THE FIRST COURT OF APPEALS                   FILED IN
                                                      1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
                    AT HOUSTON, TEXAS                12/16/2015 11:41:23 PM
                                                      CHRISTOPHER A. PRINE
                                                              Clerk

                     RONALD WILLIAMS,
                         Appellant

                                v.

               METRO TRANSIT AUTHORITY,
                       Appellees


            Appeal from Cause No. 2015-00325, in the
           215th District Court of Harris County, Texas


                     APPELLANT’S BRIEF

_____________________________________________________________

                                 The Law Office of Todd E. Webb

                                 Todd E. Webb
                                 State Bar No. 24033317
                                 3730 Kirby Suite 1200
                                 Houston, Texas 77098
                                 713.834.1147 T
                                 713.831.6899 F
                                 webblaw@outlook.com

                                 APPELLATE COUNSEL FOR
                                 RONALD WILLIAMS




	                              1	  
                                TABLE OF CONTENTS

IDENTITY OF PARTIES OF COUNSEL………………………………….3

INDEX OF AUTHORITIES………………………………………………...4

STATEMENT OF THE CASE……………………………………………...5

ISSUES PRESENTED………………………………………………………6

Whether Ronald Williams in good faith made a report to what he believed

was a proper law enforcement agency?

Whether the trial court erred when it granted appellee’s plea to the

jurisdiction?

STATEMENT OF FACTS………………………………………………….7

       Factual Background...........................................................................7

       Procedural Background……………………………………………..9

SUMMARY OF THE ARGUMENT……………………………………….10

ARGUMENT……………………………………………………………….10

       I.       The Standard of Review……………………………………

       II.      Williams report to Metro, was to an appropriate law

                enforcement authority.

CONCLUSION…………………………………………………………….12

PRAYER…………………………………………………………………...13



	                                               2	  
CERTIFICATE OF COMPLIANCE………………………………………13

CERTIFICATE OF SERVICE…………………………………………….14



                 IDENTITY OF PARTIES AND COUNSEL

APPELLANT

Ronald Williams

APPELLATE COUNSEL/TRIAL COUNSEL

The Law Office of Todd E. Webb

Todd E. Webb
State Bar No. 24033317
3730 Kirby Suite 1200
Houston, Texas 77098
713.834.1147
T713.831.6899 F
webblaw@outlook.com


APPELLEE

Metro Transit Authority

Trial Counsel:

Hao Le
1900 Main Street, 3rd Floor
Houston, Texas 77002
713.739.4699 F
713.652,7951 T
hao.le@ridemetro.org




	                               3	  
                       INDEX OF AUTHORITIES

Caselaw:

       State Dep’t of Highways & Pub. Tansp. v. Gonzalez,
             82 S.W.3d 322, 327 (Tex. 2002)…………………………………..11

Tex. Dep’t of Parks & Wildlife v. Miranda,
      133 S.W.3d 217, 226-27 (Tex. 2004)………………………………10

Statutes

TEX. GOV’T CODE §554.001, et. seq……………………………………5,9

TEX. GOV’T CODE §554.001(a)…………………………………………12

TEX. GOV’T CODE §554.002(b)…………………………………………11

TEX. GOV’T CODE §554.035…………………………………………….12

Rules

TEX. R. APP. P. 9.4……………………………………………………….13

TEX. R.APP.P. 38.1………………………………………………………..6




	                               4	  
                        STATEMENT OF THE CASE

                      Nature of the Underlying Proceeding

         The case before the Court is based on a claim for damages under the

Texas Whistleblower Act, TEX. GOV’T CODE §554.001, et. seq., This suit

is brought by Ronald Williams for adverse employment actions he suffered in

retaliation for reporting a violation of law to an appropriate law enforcement

authority.

                               Subject of Relief

         The case comes before the Court on appeal from the granting of

Metro’s Plea to the Jurisdiction. Williams seeks review of the trial court’s

Order granting the Plea and reversal of that Order and remand to the trial

court.




	                                    5	  
                          CAUSE NO. 01-15-00299-CV

                 IN THE FIRST COURT OF APPEALS

                            AT HOUSTON, TEXAS


                            RONALD WILLIAMS,
                                Appellant

                                     v.

                    METRO TRANSIT AUTHORITY,
                            Appellees


                Appeal from Cause No. 2015-00325, in the
               215th District Court of Harris County, Texas


                            APPELLANT’S BRIEF

_____________________________________________________________


       Pursuant to TEX. R. App. P. 38.1, Appellant Ronald Williams files

this Appellant’s Brief.




	                                   6	  
                            ISSUES PRESENTED

Whether Ronald Williams in good faith made a report to what he believed

was a proper law enforcement agency?

Whether the trial court erred when it granted appellee’s plea to the

jurisdiction?

                         STATEMENT OF FACTS

Factual Background

       Mr. Williams has roughly 19 years experience as a maintenance

worker on transit systems, and Mr. Williams holds a welding certification

and commercial drivers license.

Mr. Williams worked dutifully for nine years with the Metro. While under

the Metro’s employ, Mr. Williams did not receive any work-related “write-

ups” for poor or deficient job performance until Metro hired Reginald

Ratcliff. Mr. Williams skill set includes track maintenance and inspection of

the rails, ties, rail fasteners and switches for safety defects. Mr. Williams also

welded, grinded, and installed cross tires.

       When he was first hired Mr. Ratcliff approached Mr. Williams and

asked him to be his snitch and his eyes and ears on the track so that Mr.

Ratcliff could carry out criminal acts. Mr. Williams rejected Mr. Ratcliff’s

demand. From that moment, Mr. Ratcliff repeatedly harassed Mr. Williams,



	                                     7	  
and Mr. Ratcliff told that he needed to look for another job. Mr. Williams

suffered and endured daily threats of firing, demeaning comments, and

constant attacks upon his dignity and self-esteem for not joining Mr.

Ratcliff’s criminal activity.

       Fred Burton, a Metro supervisor, told Mr. Williams he would get

Ratcliff off of his back if Mr. Williams would move a woman he met into

Mr. Williams’ home. Mr. Williams refused and consequently Mr. Burton

began to pressure Mr. Williams at work as well. On or about June 23, 2014,

Defendant deceived Mr. Williams by telling him that he needed to have a

Department of Transportation physical, however in fact Mr. Williams was

ordered to take a psychiatric evaluation. Mr. Ratcliff had circulated a cruel

rumor that Mr. Williams had emotional problems, and he could not operate

heavy equipment. This was an attempt to discredit Mr. Williams and ruin a

hard earned reputation for good work. As a result of this plot, Defendant

ordered Mr. Williams to not return to work until he received a release from a

doctor. While on leave, July 18, Mr. Ratcliff attacked Mr. Williams with an

unfounded “write up.” On July 18, 2014, Plaintiff filed a complaint with

Metro’s compliance officer, Jackie Castell and spoke Marilyn Moore,

Metro’s senior manager of employee relations. Plaintiff documented a pattern

of illegal conduct. When Mr. Ratcliff first took the position with Metro, he



	                                   8	  
asked Plaintiff to be a “snitch” and his “eyes and ears” on the track. After

Mr. Williams notified Defendant of Mr. Ratcliff and others treatment of him,

Defendants employee(s) retaliated against Mr. Williams by alleging that he

assaulted them resulting in a criminal case in the Houston Municipal Court

System with cause number 2014 NT 0469332. However, this case was

dismissed because the complaining party/Metro employee did not show up

for court.   I

       In August 2014, Plaintiff reported Mr. Ratcliff and Mr. Burton’s

criminal acts to Metro police officers Andre Hines and Michael Garcia.

Metro police is a law enforcement agency. On September 10, 2014, Marilyn

Moore promised Plaintiff in writing that there would be no retaliation for

bringing alerting Defendant. On September 17, 2014, Metro took a final

retaliatory measure against Mr. Williams and fired him.

Procedural Background

       Williams filed his Original Petition alleging claims under the Texas

Whistleblower Act, TEX. GOV’T CODE §554.001, et seq., Metro answered

and filed a plea to the jurisdiction arguing that Williams failed to report to an

appropriate law enforcement agency. Plaintiff amended his complaint twice

to comport with Whistleblower pleading requirements.           The trial Court

granted Metro’s plea and Williams’ timely perfected appeal.



	                                     9	  
                       SUMMARY OF ARGUMENT

       To defeat a plea to the jurisdiction, a plaintiff need only plead—not

prove—facts that state a cause of action for which immunity is waived. The

Texas Whistleblower Act waives sovereign immunity for claims of

retaliation for “adverse personnel actions.” Williams did report to what he

believed in good faith was an appropriate law enforcement authority.

                                ARGUMENT

I.     The Standard of Review

       A plea to the jurisdiction seeks to dismiss a case for want of

jurisdiction. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

226-27 (Tex. 2004). When reviewing jurisdiction, courts must first examine

pleadings, liberally construing those pleadings in favor of jurisdiction and

always looking to the pleader’s intent. Id. at 226. The allegations found in

the pleadings may either affirmatively demonstrate or negate the court’s

jurisdiction. Id. at 226-27. If the pleadings do neither, this raises an issue of

pleading sufficiency and the plaintiff must have an opportunity to amend the

pleadings. Id.

       In considering the evidence submitted by the parties, the Court must

take as true all evidence favorable to the non-movant and indulge every



	                                    10	  
reasonable inference and resolve doubts in the non-movant’s favor. Id. Thus,

if the movant under a plea to the jurisdiction—in the face of a well-pleaded

petition—does not negate every potential ground for jurisdiction, jurisdiction

must stand, and the plea must be denied. Appellate review of a decision on a

jurisdictional plea is de novo. State Dep’t of Highways & Pub. Tansp. v.

Gonzalez, 82 S.W.3d 322, 327 (Tex. 2002).

II.    Under Texas Whistleblower Law Metro is an appropriate law-

enforcement authority.

       Under the Texas Whistleblower Act, an entity is an appropriate law

enforcement authority if:

1.     The authority is a part of the federal, state, or local government. Tex.

Gov’t Code §554.002(b).

2.     The plaintiff believed that the governmental unit was authorized to:

enforce or promulgate regulations under the law alleged to be violated OR to

investigate or prosecute a violation of criminal law. Id.

       Ronald Williams complained to Metro police officers. Metro police,

states on their website, “the Metro Police Department (MPD) is a full-time,

full-service police agency made up of more than 191 sworn Texas Peace

Officers.” See https://www.ridemetro.org/Pages/METROPolice.aspx. Metro

is a local government authority. When Mr. Williams reported to the officers



	                                    11	  
and other Metro personnel, he believed that Metro could at the very least

investigate the criminal activity he alleged taking place at Metro.

       The Texas Whistleblower Act provides that a “ state or local

governmental entity may not suspend or terminate the employment of, or take

other adverse personnel action against, a public employee who in good faith

reports a violation of law by the employing governmental entity or another

public employee to an appropriate law enforcement authority.” See Tex.

Gov’t Code §554.002(a). The Act specifically waives sovereign immunity to

suit and liability for such actions. See Tex. Gov’t Code §554.035. Metro

fired Mr. Williams, after years of faithful service, after he complained and

reported illegal activity at Metro.

                                CONCLUSION

       A plea to the jurisdiction is not a substitute for a trial. Presumptions,

are to favor jurisdiction and only where no set of pled facts, if proved, could

allow a claimant to prevail is dismissal. Mr. Williams did in fact report

unlawful activity to an appropriate law enforcement authority.           Texas

Whistleblower law does not exclude public employees who happen to work

where there is law enforcement.




	                                    12	  
                                   PRAYER

       For the foregoing reasons, Appellant respectfully requests that the

Court reverse the trial court’s order dismissing his claims against Metro and

remand this case for further proceedings.

                                         Respectfully submitted,

                                         The Law Office of Todd E. Webb

                                         Todd E. Webb
                                         State Bar No. 24033317
                                         3730 Kirby Suite 1200
                                         Houston, Texas 77098
                                         713.834.1147 T
                                         713.831.6899 F
                                         webblaw@outlook.com

                                         APPELLATE COUNSEL FOR
                                         RONALD WILLIAMS




                   CEERTIFICATE OF COMPLIANCE

       I hereby certify that the foregoing Appellant’s Brief is computer-

generated, that those portions required to be counted by Rule 9.4(i)(1), Texas

Rules of Appellate Procedure, contain words according to the word-count

function of the application used to create it, and that it complies with the




	                                     13	  
word-count requirements of Rule 9.4, Texas Rules of Appellate Procedure It

is printed in 14-point typeface.

                                            /s/ Todd E. Webb
                                            ____________________________
                                            Todd E. Webb


                           CERTIFICATE OF SERVICE

       I certify that on December 16, 2015 I served a true and correct copy of the

foregoing document was delivered to the Defendant listed below by E-File.

Metropolitan Transit Authority of Harris County, Texas
1900 Main Street, 3rd Floor
Houston, Texas 77002
713.739.4699 fax
713.652.7951 telephone

                                            /s/ Todd E. Webb
                                            ___________________________
                                            Todd E. Webb




	                                        14